Citation Nr: 0719036	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefit sought on 
appeal.


FINDING OF FACT

A back condition is not shown by competent medical evidence 
to have a nexus or relationship to service.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2002 
correspondence and the April 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated in February 2005.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a back condition.  The veteran's 
November 1968 separation examination showed normal clinical 
evaluation of the spine, other musculoskeletal.

Medical records from Salem Hospital dated in March 1973 
indicate the veteran was admitted with acute onset of low 
back pain.  The veteran underwent a bilateral hemilaminotomy 
with removal of a large ruptured intervertebral disc and at 
the same time a unilateral exploration of the L5-S1 
interspace was performed revealing a soft bulging disc which 
was removed.

Medical records from Addison Gilbert Hospital dated in 1975 
indicate that the veteran sustained an injury to his back 
while lifting tree limbs for the town of Rockport in 
September 1972.  It was noted he underwent a bilateral 
hemilaminotomy of L4-5 with excision of disc material in both 
interspaces.  In 1975, the veteran underwent a posterolateral 
fusion of L4 sacrum with iliac graft.  

At a June 1977 VA examination, the veteran reported that in 
1972 he sustained a back injury while lifting tree stumps 
while working for his town.  In 1973 he had two discs 
removed.  It gradually worsened and in 1975, the veteran had 
posterolateral fusion of L4 sacrum with iliac graft.  The 
veteran reported residual numbness and tingling in the 
fingers.  The diagnosis included residuals of ruptured lumbar 
discs.  

MRI and x-ray reports from Concord Hospital in 1992 show 
severe spinal stenosis at the L3-4 disc level and small disc 
herniation just to the left midline at T7-8.

In August 1992, the veteran underwent a lumbar decompression 
and fusion at Concord Hospital.  

An examination conducted at the Concord Hospital noted a 
diagnosis of low back pain status post L3-S5 fusion.

A lay statement received in July 2004 from J.C., a friend of 
the veteran, indicated that the veteran used to sail with him 
but after his discharge in 1969 he never sailed again due to 
chronic back pain.

A statement from the veteran's sister received in July 2002 
indicated that after the veteran was discharged she noticed 
he had discomfort and avoided doing things that he had always 
enjoyed.  She noted he had many months of physical therapy 
which did not help and he had back surgery in 1971.  

A statement from another of the veteran's sisters received in 
July 2002 noted that the veteran was having problems with his 
back after discharge from service.  

At his October 2004 RO hearing, the veteran testified that 
during basic training in 1966 he was hospitalized but did not 
recall for what.  The veteran stated he was told that the 
area was a "hotbed" for spinal meningitis but he was not 
diagnosed with meningitis.  The veteran testified the he 
noticed back pain immediately after discharge from service.

RO asked for hospital records for a possible hospitalization 
relating to the veteran in 1966.  A response indicated that a 
search was conducted and no records were located.



Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a back condition.  Service medical 
records are negative for any complaints, treatment, or 
diagnoses of a back condition.  The veteran's November 1968 
separation examination showed a clinically normal spine.

There are no treatment records concerning the veteran's back 
problems until 1972 when he injured his back while lifting 
tree limbs which required subsequent surgery for a herniated 
disc in 1973.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the lay statements and 
the veteran's lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and any current back disability.

As the record shows no competent medical opinion relating the 
current disability to service, the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a back condition must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back condition is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


